DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in sheet 2, which includes figures 4-8, of the drawings includes lines and shading along the boundary of the sheet along with intersecting dotted lines which intersect figures 5-8 which make the figures more difficult to read. The lines and shading along the boundary of the sheet and the intersecting lines should be removed to make the drawings clearer and easier to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the term "The objective of", as recited in line 11 of the abstract, and the term “a means of compression”, as recited in line 9 of the abstract, is considered to be legal phraseology that can be implied. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the applicant’s specification contains multiple typographical and character spacing errors throughout the specification. For brevity, the examiner has highlighted an example of each of the typographical and character spacing errors, the examples of said errors appearing as follows:
Para. [0002] line 4 recites "tissues , edema,” which is suggested to be changed to --tissues, edema,-- to avoid a character spacing error. 
Para. [0006] line 4 recites “wrinkles, I also it  has” which is suggested to be changed to --wrinkles, and also has-- to avoid typographical and character spacing errors. 
Para. [0009] line 3 recites “procedures  .This” which is suggested to be changed to --procedures. This-- to avoid a character spacing error.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In lines 1-3, claim 7 recites the limitations of “the compression pad will come in 3 to 4 varying sizes in length and width and compression value depending on the patients needs", which lack antecedent basis in the specification.
In lines 1-3, claim 8 recites the limitations of "can be made of varying materials , silicone, lipo foam, polyurethane, plastic, or wood surrounded by a cushion material, which lack antecedent basis in the specification.
Claim Objections
Claims 1 and 3-8 are objected to because of the following informalities:  
The double lines, for the section label “CLAIMS”, should be removed to prevent confusing in printing room.
The claims must be the object of a sentence and the claim sheet should start with "I (or we) claim," "The invention claimed is" (or the equivalent). See MPEP608.01(m). 
In claim 1, line 1 recites “The Mons pubis compression pad is a pad to have a shape” which is suggested to be changed to --A Mons pubis compression pad comprising: a pad having a shape-- for clarity and to provide antecedent basis. Line 2 recites “body. The” which is suggested to be changed to --body, the-- to avoid using multiple periods in the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP 608.01(m). Lines 2-3 recite “pad comprises of an area which has a rise” which is suggested to be changed to --pad comprises an area with a rise-- for clarity. Line 4 recites “from cosmetic surgery as tummy tuck” which is suggested to be changed to --from cosmetic surgery, tummy tuck-- for clarity. Line 5 recites “procedures .” which is suggested to be changed to --procedures.-- to avoid a character spacing error.
In claim 3, line 1 recites “pubis pad of claim 1, shows the outside” which is suggested to be changed to --pubis compression pad of claim 1, wherein an outside-- for clarity and to avoid a lack of antecedent basis.
In claim 4, line 1 recites “pubis pad of claim 1 ,” which is suggested to be changed to --pubis compression pad of claim 1,-- for consistency and clarity. Line 2 recites “portion have different elevations” which is suggested to be changed to --portion, the base portion having a different elevation than the reinforcement portion-- for clarity.
In claim 5, line 1 recites “pubis pad of claim 1 ,” which is suggested to be changed to --pubis compression pad of claim 1,-- for clarity.
In claim 6, lines 1-3 recites “pubis pad of claim 1 , wherein the top portion of the thickness of the pad are made to compress the fluid and swelling of the underlying tissues and skin” which is suggested to be changed to --pubis compression pad of claim 1, wherein a top portion of the pad includes a thickness configured to compress fluids and swelling of tissues and skin underlying the Mons pubis pubic area-- to avoid typographical error, provide antecedent basis and for consistency.
In claim 7, line 1 recites “pubis pad” which is suggested to be changed to --pubis compression pad-- for consistency. Line 2 recites “3 to 4 varying” which is suggested to be changed to --three to four varying-- for clarity.
In claim 8, line 1 recites “pubis pad” which is suggested to be changed to --pubis compression pad-- for consistency. Additionally, claim 8 appears to be recited using various font sizes and the claim is suggested to be amended to use the same font size for all characters/words throughout the claim.
Appropriate correction is required.
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, lines 3-4 recite the term “this selected location” which lacks antecedent basis.
Regarding claim 2, line 2 recites the limitation of “the outside edges” which lacks antecedent basis.
Regarding claim 4, lines 1-2 recite “said   base and reinforcement portion” and it is unclear which part of the pad is the base and which part of the pad is the reinforcement portion.
Regarding claim 5, line 2 recites the limitations of “the top” and “the outside rounded edges” which lacks antecedent basis. 
Regarding claim 7, lines 1-2 recite the limitations of “the compression pad will come in 3 to 4 varying sizes” and it is unclear if the applicant intends to claim the compression pad as being part of a kit of multiple pads. It is unclear how one pad can be variable. 
Regarding claim 8, line 1 recites the term “can be” which is considered indefinite because it implies that the “pad” may or may not be “made of varying materials”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts ("Genital Pad Chip Female BiaCare", 16 December 2016) in view of Piletti-Reyes (2004/0118412 A1).
Regarding claim 1, in figure 1 LipedemaProducts discloses a Mons pubis compression pad (see fig. 1) is a pad to have a shape which form fits the Mons pubis pubic area of the male or female body (the pad is shown to have a low-cut shape that compresses a mons pubis area of a female body, see fig. 1 and the section labeled “Customer Reviews” lines 2-4), the pad compressing efficiently this selected location affected by any swelling from cosmetic surgery (the pad is configured to apply compression to the mons pubis area of the female body, the mons pubis area experiencing genital swelling due to lipedema, see fig. 1 and the section labeled “Customer Reviews” lines 2-5; as the pad is used to treat genital swelling by applying compression to the Mons pubis, the pad is able to treat swelling of the mons pubis due to cosmetic surgery).

However, in figures 3-5 Piletti-Reyes teaches that a compression pad 10, for treating swelling from liposuction (the pad 10 is sized to treat an area of a user suffering from inflammation due to liposuction, see para. [0009] lines 1-5), the pad 10 comprising of an area which has a rise in elevation to compress efficiently this selected location (the pad 10 includes reinforcement sections 12, made of silicone, which are shaped in a manner as to apply compression forces to the selected area of the body, see para. [0034] lines 5-17; the reinforcement sections 12 having a greater thickness than the thickness of a base element 11 of the pad 10, see para. [0034] lines 18-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LipedemaProduct’s pad to include an area having a rise in elevation, as taught by Piletti-Reyes, to have the pad apply a focused compressive force on the mons pubis area of the body with a durable and body-conforming pad material, see para. [0034] lines 5-17 of Piletti-Reyes.
Regarding claim 2, the modified LipedemaProducts pad discloses that the outside edges of the pad have a rounded portion (the outside edges 13 of the pad 10 are shown to be rounded, see figs. 4-5 and para. [0043] of Piletti-Reyes).
Regarding claim 4, the modified LipedemaProducts pad discloses that said base and reinforcement portion have different elevations (the pad 10 includes a base element 
Regarding claim 5, the modified LipedemaProducts pad discloses that the compression pads thickness on the top decreases as the elevation as it lowers to the outside rounded edges of the Mons pubis compression pad (the pad’s 10 thickness is shown to decrease from the reinforcement section 12, at the top of the pad 10, to the base element 11, at the bottom of the pad, see fig. 5 and para. [0034] lines 5-20 of Piletti-Reyes).
Regarding claim 6, the modified LipedemaProducts pad discloses that the top portion of the thickness of the pad are made to compress the fluid and swelling of the underlying tissues and skin (the pad is configured to compress and genital swelling of a tissue underlying the Mons pubis area of the patient, see fig. 1 and the section labeled “Customer Reviews” lines 2-4 of LipedemaProducts; the pad 10 further including a top portion 12, shown as the area having a raised thickness, that is configured to focus compressive forces on the Mons pubis area, see para. [0034] lines 5-20 of Piletti-Reyes; as the pad is configured for applying compression to treat genital swelling on the Mons pubis area of the patient, as taught by LipedemaProducts, and applies focused compression on the Mons pubis area of the patient via a top portion, as taught by Piletti-Reyes, the pad is able to compress fluid, along with the genital swelling, of underlying tissues and skin of the patient).
.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LipedemaProducts and Piletti-Reyes as applied to claim 1 above, and further in view of Carlozzi (2010/0152687 A1).
Regarding claim 3, the modified LipedemaProducts pad discloses that the outside edge is designed to fit to the shape of a patients Mons pubis area (the pad is shown to have an outside edge, along the mesh layer exterior of the pad, that is shown to fit the shape of the patient’s Mons pubis area, see fig. 1 and the section labeled “Customer Reviews” lines 2-4 of LipedemaProducts).
However, if in doubt that the modified LipedemaProducts pad discloses that the outside edge is designed to fit the shape of the patient’s Mons pubis area, in figures 1A-1C Carlozzi teaches that a pad 12, for protecting the genitals of the user (the pad 12 is designed to protect the genitals of the user, see para. [0015] lines 1-7), includes an outside edge 29 designed to fit the shape of a patient’s Mons pubis area 26 (the outside edge 29 of the pad 12 is sized to fit the mons pubis 26 of the patient, see para. [0130] lines 1-13). Therefore, it would have been an obvious matter of design choice to modify the shape of the modified LipedemaProducts pad to have the shape of Carlozzi’s pad, to allow the pad to have a more easily concealable lower profile and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

However, Carlozzi teaches that a pad 12 is adjustable in length and width and varies depending on the patient’s size (the pad 12 is capable of being adjusted in size, including length and width dimensions, as the pad 12 is to be trimmed by the user prior to use, e.g., to be cut, torn or otherwise adjusted to the size needed by that user, see para. [0019] lines 1-9; the pad 12 is able to come in different sizes depending on the size and age of the patient, including four ages groups including patients the age of three to eight, three to thirteen and eight to thirteen, see para. [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified LipedemaProducts pad to come in three to four varying sizes in length and width, as taught by Carlozzi, to better conform to the anatomical size of the patient, see para. [0018] lines 1-7 of Carlozzi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henry (2018/0199633 A1) is cited to show a compression garment for the Mons pubis area. 
Rodzewicz et al. (2018/0008476 A1) is cited to show a compression pad for the female body. 
Miller (2016/0000153 A1) is cited to show a compression pad for genital swelling.
Lassen et al. (4,804,380 A) is cited to show a compression pad for female genitalia.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER MORALES/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785